





Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


EXCLUSIVE LICENSE AND SUPPLY AGREEMENT
THIS EXCLUSIVE LICENSE AND SUPPLY AGREEMENT (this “Agreement”) is made and
entered into as of May 12, 2015 (the “Effective Date”), by and between Faes
Farma, S.A., a corporation (sociedad anónima) organized under the Laws of Spain
and having offices located at Avenida Autonomía 10, 48.940 Leioa (Biscay) Spain
(“Faes”), and Marathon Pharmaceuticals, LLC, a limited liability company
organized under the Laws of the State of Delaware (U.S.A.) and having offices
located at 1033 Skokie Boulevard, Suite 600, Northbrook, Illinois 60062 U.S.A.
(“Marathon”). Faes and Marathon are sometimes individually referred to herein as
a “Party” and collectively as the “Parties”.
WHEREAS, Faes owns the Faes Product and owns or controls (whether by license or
otherwise) the Licensed Assets.
WHEREAS, Marathon is conducting research and development with respect to the
Marathon Tablet Product in and for the Territory.
WHEREAS, the Parties desire to enter into this Agreement, pursuant to which,
among other things, (i) Faes shall grant to Marathon a license in, to and under
the Faes Product and the Licensed Assets to research, Develop, obtain regulatory
approval for, market, promote, distribute, sell, use, commercialize and, solely
as expressly permitted under this Agreement, manufacture (or have manufactured
by an Affiliate, subsidiary or Third Party) the Marathon Suspension Product in
and for the Territory, as a complement to the Marathon Tablet Product, (ii)
Marathon shall (except as expressly provided for under this Agreement) purchase
exclusively from Faes all of its requirements for Marathon Suspension Product
for the Territory during the Exclusive Manufacturing Term, and (iii) Marathon
shall pay Royalties to Faes during the Royalty Term, on and subject to the terms
and conditions set forth herein.
NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, on and subject to the
terms and conditions hereof, the Parties, intending legally to be bound hereby,
agree as follows:
Section 1
Definitions; Interpretation
1.1    Definitions. Capitalized terms used, but not otherwise defined, in this
Agreement have the following meanings:


1
ActiveUS 164142681

--------------------------------------------------------------------------------





“Act” shall mean the United States Federal Food, Drug and Cosmetic Act of 1938,
as amended, and all regulations promulgated thereunder.
“Active Pharmaceutical Ingredient” or “API” means, with respect to the Finished
Product, the applicable active pharmaceutical ingredients.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, a Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.
“[**]” has the meaning set forth in Section 6.4.
“[**]” has the meaning set forth in Section 6.4.
“Annual Net Sales” means, with respect to any Royalty Payment Year within the
Royalty Term, the aggregate sales revenues of Marathon or its Affiliates,
subsidiaries or sublicensees with respect to sales of the Marathon Suspension
Product in the Territory to Third Parties (excluding for such purposes any
Non-Commercial Marathon Suspension Product) during such Royalty Payment Year,
reduced by accruals in accordance with GAAP (to the extent applicable) for
customer returns, refunds, discounts, rebates and other credits and allowances
made with respect to such sales of the Marathon Suspension Product during or
with respect to such Royalty Payment Year (including, but not limited to, prompt
pay discounts, product returns, bad debt, Medicaid, chargebacks,
fees-for-service and Tricare), which are consistent with standard industry
custom and practice.
“API Specifications” means, with respect to the API, the applicable
specifications contained in Marathon’s effective FDA-approved IND for
investigational product use and in Marathon’s FDA-approved NDA for commercial
product use, as in effect from time to time during the Manufacturing Term, which
shall consider the API specifications communicated by Faes to Marathon.
“Business Day” means mean any day except a Saturday, Sunday or a day on which a
commercial bank in Madrid, Spain, Leioa, Biscay, Spain or Chicago, Illinois,
U.S.A. is authorized to close.
“Calendar Quarter” shall mean the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31, with
the first Calendar Quarter being the one commencing closest to ten (10) calendar
months prior to the then reasonably anticipated FDA Approval date for the
Marathon Suspension Product in the Territory.
“Calendar Year” shall mean a period of twelve (12) consecutive calendar months
ending on December 31.
“Closing” means the closing of the transactions contemplated by this Agreement.


2
ActiveUS 164142681

--------------------------------------------------------------------------------





“Closing Payment” means the one-time, non-reimbursable and non-creditable
payment of €[**] Euros) to be made to Faes by Marathon under Section 4.3 at the
Closing.
“Cost of Goods Sold” or “COGS” means, with respect to Finished Product
Manufactured and supplied to Marathon by Faes under Section 6, the sum of the
Direct Expenses and Manufacturing Overhead incurred by Faes in, and reasonably
allocable to, the Manufacture of such Finished Product, where, as used herein:
(a)    “Direct Expenses” means (i) those direct material and labor expenses
which are incurred specifically to Manufacture such Finished Product, including
costs of raw materials. Direct labor expenses include salary and fringe benefits
(but exclude amounts associated with equity compensation or option plans) for
personnel directly involved in the Manufacture of such Finished Product in
accordance with specified quality requirements (e.g., cGMP, ISO) such as
production, quality control, quality assurance and other personnel who
participate directly in the production of such Finished Product and components
thereof, and (ii) logistics expenses for supplying such Finished Product to
Marathon, including import and export duties, applicable Taxes, reasonable and
customary brokerage fees, shipping insurance fees, port fees and storage fees,
shipping and handling, quality control and quality assurance. Direct Expenses
shall also include reasonable out-of-pocket payments to Third Parties for direct
services performed in the Manufacture of such Finished Product or components
thereof; and
(b)    “Manufacturing Overhead” means a reasonable allocation of other
Manufacturing expenses associated with the Manufacture of quantities of such
Finished Product, including (i) Faes personnel supporting the direct
Manufacturing of such Finished Product, including labor and materials for
quality control, quality assurance, raw material acquisition and acceptance,
document control, calibration/validation of equipment used in the Manufacture of
such Finished Product and other similar expenses, (ii) depreciation of or
rent/lease expenses for property, plant or equipment used in the Manufacture of
such Finished Product, (iii) direct plan management (e.g., supervisors and
purchasing), (iv) plant services (e.g., engineering and production planning)
associated with the Manufacture of such Finished Product, (v) plant maintenance,
(vi) costs of plant fire insurance coverage, and (vii) other direct
Manufacturing costs associated with the Manufacture of such Finished Product, in
each case to the extent incurred by Faes in connection with the Manufacture of
such Finished Product and reasonably allocable to the Manufacture of such
Finished Product.
For purposes of this Agreement, Cost of Goods Sold shall be calculated in
accordance with IFRS and shall be consistent from year-to-year during the
Manufacturing Term. The methodology to be used in making the allocations of any
costs included in Cost of Goods Sold shall upon Marathon’s request be reviewed
by the Parties. As of the Effective Date, the Cost of Goods Sold with respect to
a Unit manufactured and commercialized by Faes without complying with applicable
U.S. FDA standards is €[**] per Unit. This Cost of Goods Sold may vary
substantially if new investments or new procedures have to be implemented in the
production process in order to comply with the applicable U.S. FDA standards or
in case of modifications of certain specifications mutually agreed by the
Parties.


3
ActiveUS 164142681

--------------------------------------------------------------------------------





“current Good Manufacturing Practice” or “cGMP” means all current good
manufacturing practices (cGMP) and all applicable rules and regulations of
Governmental Entities, both inside the Territory and in Spain (provided,
however, that in the event any of the Manufacturing is performed in a
jurisdiction or jurisdictions outside the Territory or Spain, cGMP shall also
include all then applicable current good manufacturing practices and applicable
rules and regulations of Governmental Entities of such additional
jurisdictions), as applied at the Facility site(s) of manufacture and control,
as amended from time to time and in effect during the Manufacturing Term.
“Develop”, “Development” and “Developing” means, with respect to the Marathon
Suspension Product, drug development activities, including, but not limited to,
CMC development, test method development and stability testing, assay
development, audit development, toxicology, formulation, quality
assurance/quality control development, statistical analysis, clinical studies,
packaging development, regulatory affairs and the preparation, filing and
prosecution of an NDA in the Territory.
“Exclusive Manufacturing Term” means that portion of the Manufacturing Term
ending on the seventh (7th) anniversary of the FDA Approval date.
“Facility” means Faes’ manufacturing facility located in Leioa, Biscay, Spain,
together with any other Faes facility in which the Manufacturing of the Finished
Product occurs.
“Faes Product” means the deflazacort oral suspension pharmaceutical product as
owned and currently supplied by Faes in certain markets in the world.
“FDA” means the U.S. Food and Drug Administration or any successor thereof.
“FDA Approval” means written approval by the FDA of the first Marathon
Suspension Product NDA filed by or on behalf of Marathon or its Affiliates,
subsidiaries, designees or sublicensees with an approved label indication for
the treatment in humans of duchenne muscular dystrophy or another indication.
“Finished Product” means finished, labeled, bottled and packaged (in primary
and/or secondary packaging, as mutually agreed upon by the Parties) Marathon
Suspension Product for commercial sale Manufactured and supplied to Marathon by
Faes under Section 6.
“Force Majeure Event” means, with respect to a Party, any event which is beyond
the reasonable control of such Party, including, but not limited to, the
following events: earthquake, storm, flood, fire or other acts of nature,
epidemic, war, riot, public disturbance, strike or lockouts, customs closure,
failure or default of public utilities or common carriers, government actions,
terrorist attack, involuntary destruction of production facilities or the like
(including, but not limited to, with respect to Faes, an inability to secure the
necessary API, despite Faes’ best efforts to do so, or, with respect to either
or both Parties, a change in the FDA’s related requirements).
“GAAP” means United States generally accepted accounting principles,
consistently applied.


4
ActiveUS 164142681

--------------------------------------------------------------------------------





“Governmental Entity” means any court, agency, authority, department,
legislative or regulatory body or other instrumentality of any government or
country or of any national, federal state, provincial, regional, county, city or
other political subdivision of any such government or any supranational
organization of which any such country is a member or quasi-governmental
authority or self-regulatory organization of competent authority, including, but
not limited to, the FDA.
“IFRS” means International Financial Reporting Standards, consistently applied.
“IND” means an Investigational New Drug application filed with the FDA or any
successor thereof in the Territory.
“IND Materials” means the materials listed in Appendix 1 to this Agreement.
“Initial Manufacturing Term” means the period commencing on the Effective Date
and ending on the twentieth (20th) anniversary thereof, subject to earlier
termination in accordance with Section 6.12(b).
“Initial Royalty Term” means, with respect to the Marathon Suspension Product,
the period commencing on the FDA Approval date and ending on the seventh (7th)
anniversary thereof.
“Intellectual Property” means any patents, patent applications, patent
disclosures and inventions, trade secrets and other confidential and proprietary
information (including, but not limited to, Inventions (whether patentable or
unpatentable), and other intellectual property rights (excluding trademarks,
service marks and trade names) and all copies and embodiments thereof (in
whatever form or medium) and all modifications, improvements, additions,
supplements, updates, renewals, continuations, continuations-in-part,
reexaminations, reissues and extensions thereof.
“Inventions” means any inventions, developments, discoveries, improvements,
works of authorship, or expressions thereof, whether or not subject to patent,
copyright, trademark, trade secret protection or other intellectual property
right protection (in the United States or elsewhere), and whether or not reduced
to practice.
“Know-How” means any and all tangible and intangible information and materials,
including research and development data, regulatory submissions and
correspondence, manufacturing information and processes, formulations, assays,
cell lines, sequences, composition of matter, constructs, discoveries,
improvements, modifications, processes, methods, protocols, formulas, utility,
data (including physical, chemical, biological, toxicological, pharmacological,
preclinical, clinical, and veterinary data), results, inventions, know-how and
trade secrets, patentable or otherwise, and all other scientific, marketing,
financial and commercial information or data.
“Knowledge” means, with respect to a Party, the actual knowledge of such Party
and its directors, managers, officers and employees, after due inquiry.
“Law” means any statute, law, ordinance, regulatory rule, code or order of a
Governmental Entity.


5
ActiveUS 164142681

--------------------------------------------------------------------------------





“License Term” means the period commencing on the Effective Date and continuing
in perpetuity.
“Licensed Assets” means the Faes Product dossier and all chemistry,
manufacturing and controls (“CMC”) data, Intellectual Property, Know-How,
Technology and other information owned or controlled (whether by license or
otherwise) (a) by Faes as of the Effective Date or (b) is developed by Faes
during the Manufacturing Term, which in either case would support an NDA filing
in the Territory by Marathon for the Marathon Suspension Product, including, but
not limited to, the IND Materials.
“Lien” means any lien, mortgage, security interest, pledge, defect of title and
other similar encumbrance.
“Losses” has the meaning set forth in Section 10.10.
“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, labeling, packaging,
shipping and holding of the Finished Product or any intermediate thereof,
including process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytical development,
product characterization, stability testing, quality assurance and quality
control.
“Manufacturing Term” means the Initial Manufacturing Term, together with any
Renewed Manufacturing Terms.
“Marathon Suspension Product” means a deflazacort oral suspension pharmaceutical
product Developed by Marathon under this Agreement based upon the Faes Product
and utilizing the Licensed Assets and approved by the FDA for the treatment in
humans of duchenne muscular dystrophy or another indication pursuant to an NDA
filed by Marathon or its Affiliates, subsidiaries, designees or sublicensees.
“Marathon Tablet Product” means a deflazacort tablet pharmaceutical product for
the treatment in humans of duchenne muscular dystrophy or another indication.
“Minimum Annual Royalty Payments” has the meaning set forth in Section
7.3(a)(ii).
“NDA” means a New Drug Application, validly issued and approved by the FDA or
any successor thereof in the Territory.
“NDA Approval Milestone Payment” means the one-time, non-reimbursable and non-
creditable payment of €[**] Euros) to be made to Faes by Marathon under Section
7.2 upon FDA Approval.
“NDA Submission and Acceptance Milestone Payment” means the one-time,
non-reimbursable and non-creditable payment of €[**] Euros) to be made to Faes
by Marathon under Section 7.1 upon submission to, and acceptance, by the FDA of
the first Marathon Suspension Product NDA filed by Marathon or its Affiliates,
subsidiaries, designees or sublicensees with a


6
ActiveUS 164142681

--------------------------------------------------------------------------------





proposed label indication for the treatment in humans of duchenne muscular
dystrophy or another indication.
“Non-Commercial Marathon Suspension Product” means any Marathon Suspension
Product Manufactured and supplied by Faes to Marathon under Section 6 and used
or distributed by Marathon or its Affiliates, subsidiaries or sublicensees under
or in connection with sampling programs, compassionate use/patient
assistance/indigent care programs or clinical studies, programs or trials
(including Marathon’s Expanded Access Program).
“Non-Commercial Marathon Suspension Product Units Prepayment Amount” means the
result of the following formula for the relevant period: [**].
“Non-Commercial Marathon Suspension Product Units Report” means, with respect to
the Non-Commercial Marathon Suspension Product during the Royalty Term, a
written report or reports showing each of the following with respect to the
Non-Commercial Marathon Suspension Product in the Territory: (a) Volume in Units
of Non-Commercial Marathon Suspension Product used or distributed, stating the
applicable batch number of such Units; and (b) a description of the
non-commercial use of those Units.
“Non-Exclusive Manufacturing Term” means the Manufacturing Term, excluding the
Exclusive Manufacturing Term.
“Per Unit Supply Price” means (a) with respect to the Initial Royalty Term,
€[**] Euros) per Unit; and (b) with respect to the Subsequent Royalty Term, an
amount per Unit equal to Faes’ actual COGS per Unit (not to exceed in any event
€[**] Euros) per Unit); provided, however, that (1) in the event that Faes’
actual COGS per Unit during such Subsequent Royalty Term exceed €[**] Euros) per
Unit, Faes shall have the right to terminate its obligation to Manufacture and
supply Finished Product to Marathon under Section 6 of this Agreement on at
least twelve (12) calendar months’ prior written notice of such termination
(provided that, as a condition to exercising such termination right, Faes shall
[**] in which case, Marathon shall be [**]; and (2) in the event that Faes’ does
not terminate its obligation to Manufacture and supply Finished Product to
Marathon under Section 6 of this Agreement in accordance with the foregoing
clause (1), [**].
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust or unincorporated organization or government or any
agency or political subdivision thereof.
“Pharmacovigilance Agreement” means the mutually acceptable Pharmacovigilance
Agreement to be entered into between the Parties.
“[**]” has the meaning set forth in Section 5.3(b).
“Product Specifications” means, with respect to Finished Product to be
Manufactured and supplied under this Agreement, the applicable specifications
contained in Marathon’s effective FDA-approved IND for investigational product
use and in Marathon’s FDA-approved NDA for


7
ActiveUS 164142681

--------------------------------------------------------------------------------





commercial product use, as in effect from time to time during the Manufacturing
Term, which shall consider the product specifications communicated by Faes to
Marathon.
“Quality Agreement” means the quality or technical agreement covering the
Finished Product to be Manufactured and supplied by Faes to Marathon under
Section 6, which shall set out, among other things, the policies, procedures,
and standards by which the Parties will coordinate and implement the operational
and quality assurance activities and regulatory compliance objectives
contemplated under this Agreement with respect to the Finished Product in and
for the Territory (including, but not limited to, change control processes,
changes to the Specifications and other changes to the API and/or Marathon
Suspension Product).
“Regulatory Filings” means, with respect to the Marathon Suspension Product, any
submission to the FDA of any appropriate regulatory application, and shall
include any IND or NDA.
“Renewed Manufacturing Term” has the meaning set forth in Section 6.12(a).
“Royalties” has the meaning set forth in Section 7.3.
“Royalty Term” means the Initial Royalty Term or the Subsequent Royalty Term, as
the case may be.
“Royalty Payment Year” means, with respect to the Marathon Suspension Product,
each calendar year (or portion thereof) during the Royalty Term.
“Royalty Payments” has the meaning set forth in Section 7.3.
“Sales & Royalty Report” means, with respect to the Marathon Suspension Product
during the Royalty Term, a written report or reports showing each of the
following (in US Dollars) with respect to the Marathon Suspension Product in the
Territory: [**].
“[**]” has the meaning set forth in Section 6.4.
“Specifications” means the API Specifications and the Product Specifications.
“Subsequent Royalty Term” means, with respect to the Marathon Suspension
Product, the period commencing on the seventh (7th) anniversary of the FDA
Approval date and ending on the twentieth anniversary of the Effective Date.
“Taxes” means all taxes of any kind, and all charges, fees, customs, levies,
duties, imposts, required deposits or other assessments, including all federal,
state, local or foreign net income, capital gains, gross income, gross receipt,
property, franchise, sales, VAT, use, excise, withholding, payroll, employment,
social security, worker’s compensation, unemployment, occupation, capital stock,
ad valorem, value added, transfer, gains, windfall profits, net worth, asset,
transaction, and other taxes, and any interest, penalties or additions to tax
with respect thereto, imposed upon any Party by any taxing authority or other
Governmental Entity under applicable Law.


8
ActiveUS 164142681

--------------------------------------------------------------------------------





“Technology” means any processes, techniques, batch records, specifications,
formulations, assays, know-how, trade secrets and proprietary data rights.
“Territory” means the United States of America and its territories, possessions,
commonwealths and protectorates.
“Third Party” means a Person who is not a Party or an Affiliate or subsidiary
thereof.
“Unit” means one 13 ml bottle of Finished Product.
“Unit Prepayment Amount” means, with respect to any Calendar Quarter, the
product of (a) the number of Units sold by Marathon and its Affiliates,
subsidiaries and sublicensees to Third Party customers during such Calendar
Quarter, times (b) the applicable Per Unit Supply Price for such Units.
1.2    Interpretation. In this Agreement, unless otherwise specified:
(a)    “includes” and “including” shall mean respectively includes and including
without limitation;
(b)    words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;
(c)    the Schedules and other attachments form part of the operative provision
of this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the Schedules and attachments;
(d)    references to Sections are to Sections of this Agreement unless otherwise
specified;
(e)    the headings in this Agreement are for information only and shall not be
considered in the interpretation of this Agreement;
(f)    any reference to “writing” or “written” includes faxes and any legible
reproduction of words delivered in permanent and tangible form;
(g)    the words “hereof’, “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement;
(h)    references to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof; and
(i)    the Parties agree that the terms and conditions of this Agreement are the
result of negotiations between the Parties and that this Agreement shall not be
construed in favour of or against any Party by reason of the extent to which any
Party participated in its preparation.
Section 2
Representations and Warranties


9
ActiveUS 164142681

--------------------------------------------------------------------------------





2.1    Representations and Warranties of Marathon. Marathon represents and
warrants to Faes that:
(a)    Marathon is a limited liability company duly formed under the Laws of the
State of Delaware (U.S.A.);
(b)    Marathon has all requisite limited liability company power and authority
to execute, deliver and perform this Agreement, and, upon the execution and
delivery of this Agreement by the Parties hereto, this Agreement will constitute
a valid and binding obligation of Marathon, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws affecting the enforcement of
creditors’ rights generally and to general principles of equity;
(c)    the execution, delivery and performance of this Agreement by Marathon do
not conflict with, or constitute a breach of, any material contract or agreement
to which Marathon is a party or by which Marathon is bound;
(d)    there is no litigation, proceeding or claim pending or, to Marathon’s
Knowledge, threatened before any Governmental Entity that would prevent the
consummation of any of the transactions contemplated by this Agreement, and no
consent, authorization or approval of any Third Party (including, but not
limited to, a Governmental Entity) is required or necessary in connection with
this Agreement or the consummation of the transactions contemplated hereby; and
(e)    there is no broker, finder or financial advisor acting or who has acted
on behalf of Marathon or its Affiliates who is entitled to receive any brokerage
or finder’s or financial advisory fee in connection with the transactions
contemplated by this Agreement.
2.2    Representations and Warranties of Faes. Faes represents and warrants to
Marathon that:
(a)    Faes is a corporation (sociedad anónima) duly organized under the Laws of
Spain;
(b)    Faes has all requisite corporate power and authority to execute, deliver
and perform this Agreement, and, upon the execution and delivery of this
Agreement by the Parties hereto, this Agreement will constitute a valid and
binding obligation of Faes, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Laws affecting the enforcement of creditors’ rights
generally and to general principles of equity;
(c)    the execution, delivery and performance of this Agreement by Faes do not
conflict with, or constitute a breach of, any material contract or agreement to
which Faes is a party or by which Faes is bound;
(d)    there is no litigation, proceeding or claim pending or, to Faes’
Knowledge, threatened before any Governmental Entity (i) relating to the Faes
Product or any of the Licensed Assets, or (ii) that would prevent the
consummation of any of the transactions contemplated by this Agreement,


10
ActiveUS 164142681

--------------------------------------------------------------------------------





and no consent, authorization or approval of any Third Party (including, but not
limited to, a Governmental Entity) is required or necessary in connection with
this Agreement or the consummation of the transactions contemplated hereby;
(e)    Faes has, and at the Closing will have, (i) good and valid title to the
Faes Product and the Licensed Assets to be licensed to Marathon by Faes under
this Agreement, with the full right, power and authority to grant to Marathon
the licenses contemplated by this Agreement, and (ii) a valid, irrevocable and
perpetual license and right to hold, use and sublicense to Marathon the Licensed
Assets to be sublicensed to Marathon by Faes under this Agreement, in each case
free and clear of any and all Liens;
(f)    neither Faes nor its Affiliates have granted to any Third Party any
license, sublicense or other right or interest in or with respect to the Faes
Product or any of the Licensed Assets in or with respect to the Territory, and
no Third Party has a superior right to Faes or its Affiliates in or with respect
to the Faes Product or the use of any of the Licensed Assets in or with respect
to the Territory;
(g)    to Faes’ Knowledge, no Third Party is engaging in any activity that
contravenes, infringes or encroaches upon, misappropriates or otherwise violates
any of the Licensed Assets. None of the Licensed Assets (i) contravenes,
infringes or encroaches upon, misappropriates or otherwise violates the
intellectual property or other proprietary rights or interests of any Third
Party or (ii) is involved in any cancellation, nullification, reissue,
interference, re-examination, or opposition proceedings, and no inequitable
conduct that would be in violation of 37 C.F.R. § 1.56, or its foreign
equivalent, if applicable, has been committed in the prosecution of any of the
same; all maintenance fees, annuity fees, renewal fees and similar payment
obligations with respect to the Licensed Assets have been timely paid; no
litigation, proceeding or claim is pending or, to Faes’ Knowledge, threatened
against Faes or its Affiliates (A) based upon, challenging or seeking to deny or
restrict the use of any of the Licensed Assets or (B) alleging that the use of
any of the Licensed Assets contravenes, infringes or encroaches upon,
misappropriates or otherwise violates the intellectual property or other
proprietary rights or interests of any Third Party; and
(h)    there is no broker, finder or financial advisor acting or who has acted
on behalf of Faes or its Affiliates who is entitled to receive any brokerage or
finder’s or financial advisory fee in connection with the transactions
contemplated by this Agreement.
Section 3
License Grant
3.1    License Grants. During the License Term, Faes hereby grants to Marathon
(a) a right and license in, to and under the Faes Product and (b) a right and
license or sublicense, as the case may be, in, to and under the Licensed Assets,
in each case (i) including the right to grant sublicenses or sub-sublicenses, as
the case may be, with respect thereto through multiple tiers to Marathon’s
Affiliates or subsidiaries and/or Third Parties (on written notice to Faes), and
(ii) to research, Develop, seek and obtain regulatory approval for, market,
promote, distribute, offer to


11
ActiveUS 164142681

--------------------------------------------------------------------------------





sell and/or sell, use, commercialize and, solely as expressly permitted under
this Agreement, manufacture (or have manufactured by an Affiliate, subsidiary or
Third Party) the Marathon Suspension Product in and for the Territory. The
foregoing rights and licenses shall be exclusive (even as to Faes and its
Affiliates) during the Manufacturing Term and non-exclusive thereafter. If
Marathon grants a sublicense or sub-sublicense, as the case may be, with respect
to its rights and licenses under this Section 3 to a Third Party, (A) each such
sublicense or sub-sublicense shall be in writing, (B) the terms and conditions
of such sublicense or sub-sublicense shall be consistent with the terms and
conditions of this Agreement and shall not jeopardize, reduce or in any other
way limit Faes’ rights under this Agreement and (C) Marathon shall be liable for
any such sublicensee’s or sub-sublicensee’s breach of this Agreement or Losses
caused to Faes as a result of such sublicenses or sub-sublicenses.
3.2    Right to List or Otherwise Include Licensed Assets in Regulatory Filings.
The rights and licenses granted in this Section 3 include the right for Marathon
or its Affiliates, subsidiaries, designees or sublicensees to list or otherwise
include, as appropriate, any Licensed Assets in any Regulatory Filings
(including the “Orange Book”, if applicable) with respect to the Marathon
Suspension Product in the Territory.
3.3    Reservation of Rights by Faes and its Affiliates.
(a)    The Parties acknowledge and agree that, subject to the terms and
conditions of this Agreement, Faes and its Affiliates reserve all rights under
the Licensed Assets to research, develop and manufacture the Faes Product for
any and all purposes both inside the Territory (with Marathon’s prior written
consent, not to be unreasonably withheld) or outside the Territory.
(b)    The rights and licenses granted to Marathon under this Agreement shall
not include any right to research, develop, seek and obtain regulatory approval
for, market, promote, distribute, offer to sell and/or sell, market, use,
distribute, commercialize, import, manufacture and/or have manufactured the Faes
Product and/or the Marathon Suspension Product outside the Territory, provided,
however, that, notwithstanding the foregoing, Marathon may research, develop,
import and (to the extent expressly permitted under this Agreement) manufacture
and/or have manufactured Marathon Suspension Product outside the Territory
solely for purposes of seeking and obtaining FDA Approval for and marketing,
promoting, distributing, offering to sell and/or selling, marketing, using,
distributing or commercializing the Marathon Suspension Product in the
Territory.
(c)    Notwithstanding the rights and licenses granted to Marathon under this
Agreement or anything else in this Agreement to the contrary, for the avoidance
of doubt, (i) Faes shall retain the right (which shall be exclusive vis-a-vis
Marathon and its Affiliates and sublicensees) under the Faes Intellectual
Property and Know-How to research, develop, make and have made, use, market,
distribute, offer for sale, sell and import the Faes Product outside the
Territory for any and all purposes, including seeking to obtain regulatory
approval for the Faes Product in all countries outside the Territory; (ii) Faes
shall retain the right (which shall be exclusive vis-à-vis Marathon and its
Affiliates and sublicensees) to research, develop, make, have made, use, market,
offer for sale, sell and import the Faes Product for any and all uses in all
countries, territories or jurisdictions


12
ActiveUS 164142681

--------------------------------------------------------------------------------





other than the Territory; and (iii) Faes shall retain the right (which shall be
exclusive vis-à-vis Marathon and its Affiliates and sublicensees) with respect
to the Faes Product to obtain, register or file any right and interest outside
the Territory in and to all issued patents or pending patent applications or
similar rights, including all provisional patent applications, substitutions,
continuations, continuations-in-part, divisions and renewals, all letters patent
granted thereon, and all patents-of-addition, reissues, re-examinations and
extensions or restorations by existing or future extension or restoration
mechanisms (including regulatory extensions), and all supplementary protection
certificates.
(d)    For purposes of rights and licenses granted to Marathon under this
Agreement, for the avoidance of doubt, Faes expressly declares, and Marathon
expressly acknowledges, that as of the Effective Date the Licensed Assets do not
include any patents or pending patent applications in the Territory with respect
to, or that claim, the Faes Product or the Licensed Assets, and Faes shall have
no liability or obligation whatsoever with respect to pursuing, obtaining,
registering or filing patents and/or patent applications in the Territory with
respect to, or that claim, the Faes Product or the Licensed Assets. This
Agreement does not prohibit Marathon, to the extent Marathon deems it
appropriate, to pursue, obtain, register or file patents and/or patent
applications in the Territory in the name of Marathon or its Affiliates,
subsidiaries or sublicensees with respect to the Marathon Suspension Product.
3.4    No Implied License. Only the rights and licenses expressly granted to
Marathon under this Agreement shall be of legal force and effect as between the
Parties, and no other right or license shall be created or deemed granted by or
under this Agreement, whether by implication, estoppel or otherwise.
Section 4
Closing
4.1    Closing. The Closing shall occur in person or by electronic means at
Marathon’s offices on May 12, 2015 at 10:00 a.m. Central Standard Time.
4.2    Faes Closing Deliveries. Within three (3) calendar days after the
Effective Date, Faes shall deliver to Marathon all of the IND Materials. No
later than February 15, 2016, Faes shall deliver to Marathon all of the other
Licensed Assets.
4.3    Marathon Closing Deliveries. At the Closing, Marathon shall deliver to
Faes the Closing Payment by wire transfer of cash or other immediately available
funds to the account designated by Faes by written notice to Marathon at least
two (2) Business Days prior to the Closing.
Section 5
Development
5.1    Development Responsibility and Authority.
(a)    Marathon shall have responsibility and authority (with Faes’ input,
advice and assistance) with respect to conducting, in Marathon’s discretion and
at Marathon’s expense (except


13
ActiveUS 164142681

--------------------------------------------------------------------------------





as otherwise set forth in this Agreement), such research and preclinical,
clinical, regulatory and other Development of the Marathon Suspension Product
for the treatment in humans of duchenne muscular dystrophy or another indication
designated by Marathon, in its discretion, in and for the Territory. Marathon
shall attempt to coordinate such Development activity with Marathon’s
Development activity with respect to the Marathon Tablet Product, with the goal
being to have the NDAs for both the Marathon Suspension Product and the Marathon
Tablet Product approved by the FDA at approximately the same time. Without
limiting the generality of the foregoing, Marathon shall have responsibility and
authority (in Marathon’s discretion and at Marathon’s expense) for and with
respect to (a) determining the regulatory plans, strategies and Regulatory
Filings for the Marathon Suspension Product in the Territory, (b) making all
Regulatory Filings (either itself or through its Affiliates, subsidiaries,
designees or sublicensees) with respect to the Marathon Suspension Product in
the Territory in the name of Marathon or its Affiliates, subsidiaries, designees
or sublicensees and (c) obtaining, owning and/or maintaining the NDA(s) and
other Regulatory Filings with respect to the Marathon Suspension Product in the
Territory in the name of Marathon or its Affiliates, subsidiaries, designees or
sublicensees.
(b)    If Marathon does not obtain FDA Approval on or prior to December 31,
2019, Marathon may terminate this Agreement in its entirety on thirty (30)
calendar days’ written notice to Faes. In such event, as well as in the event
that Faes terminates this Agreement under and in accordance with Section 10.12
due to Marathon’s material and uncured breach of this Agreement, (i) any and all
rights granted to Marathon or its Affiliates, subsidiaries or sublicensees under
this Agreement (including the rights and licenses granted to Marathon under
Section 3 and any sublicenses or sub-sublicenses granted by Marathon or its
Affiliates or subsidiaries hereunder) shall terminate on the effective date of
such applicable termination, (ii) Marathon and its Affiliates, subsidiaries and
sublicensees shall immediately cease using any Faes Technology, Intellectual
Property or Know-How included in the Licensed Assets and any Technology,
Intellectual Property or Know-How developed by Marathon, its Affiliates,
subsidiaries and sub-licensees using any Faes Technology, Intellectual Property
or Know-How included in the Licensed Assets, (iii) Faes shall retain, and not
return to Marathon, any payments paid to Faes by Marathon, and Marathon shall
pay to Faes any payment due under this Agreement prior to the effective date of
such applicable termination and (iv) Marathon, its Affiliates, subsidiaries and
sub-licensees shall destroy or delete (including from all computers and
technological devices, as far as possible, except for back-ups or other security
filing systems if such deletion is not possible, but being in this case Marathon
obliged not to access), and cause its Affiliates, subsidiaries and sublicensees
to destroy or delete (including from all computers and technological devices, as
far as possible, except for back-ups or other security filing systems if such
deletion is not possible, but being in this case Marathon obliged not to access)
all confidentiality and proprietary information included within the Licensed
Assets (including Faes’ Technology, Intellectual Property and Know-how), without
keeping copies, summaries, excerpts or samples thereof. In the event of the
breach or threatened breach of this Section 5.1(b) by Marathon, Faes shall be
entitled to request, before the arbitration court or otherwise, all available
legal remedies with respect thereto, including seeking indemnification (the
limitations set forth in the first proviso of Section 10.11 not being applicable
in this particular case) or seeking specific performance or


14
ActiveUS 164142681

--------------------------------------------------------------------------------





other equitable remedies in order to cause Marathon to immediate cease such
breach(es) or threatened breach(es) or to otherwise comply with this Section
5.1(b).
5.2    Parties’ Collaboration Regarding Manufacturing Research and Development.
Without prejudice to Section 5.1, (a) the Parties shall in good faith work
collaboratively with each other with respect to the manufacturing research and
development of the Marathon Suspension Product for the Territory as necessary to
support Marathon’s filing of the Marathon Suspension Product NDA(s) in the
Territory, including, but not limited to, negotiating, mutually agreeing upon
and implementing manufacturing research and developments with respect to the
Marathon Suspension Product which are convenient, advisable or appropriate in
order to make the Marathon Suspension Product more competitive and commercially
viable in the Territory (including, but not limited to, addressing
child-resistant cap/closure and stability issues with respect to the Territory
and, at a later date after filing of the Marathon Suspension Product NDAs in the
Territory, addressing product taste issues), with the financial terms of such
manufacturing research and development to be part of such negotiations, and (b)
Faes shall use reasonable efforts with respect to such manufacturing research
and development of the Marathon Suspension Product for the Territory (including
the implementation thereof) as necessary to support a Marathon Suspension
Product NDA filing in the Territory by Marathon, including, but not limited to,
using its best efforts, within Faes’ control, in order to assist Marathon
(subject to Section 5.3), wherever reasonably possible, to meet Marathon’s
launch timing of the Marathon Suspension Product in the Territory (which is
currently foreseen for [**]) so that it is coincident with the timing of
Marathon’s launch of the of the Marathon Tablet Product in the Territory. The
direct costs incurred by Faes in connection with such collaboration, research
and development shall be borne by Marathon, subject to mutual agreement of the
Parties pursuant to the financial terms negotiations provided for above and
Section 5.3(a).
5.3    Development Costs and Expenses. With respect to the foregoing Development
activities with respect to the Marathon Suspension Product in and for the
Territory, except as otherwise set forth in this Agreement and in any event
without duplication:
(a)    Marathon shall fund all Development costs and expenses associated with
gaining FDA Approval of the Marathon Suspension Product NDA in the Territory, up
to an amount of US$[**] Dollars). Once this amount has been reached, Marathon
shall not be obligated to continue funding the Development for such purposes.
[**].
(b)    Within [**] calendar days after the Effective Date, Faes will [**] and
[**] and will [**].
(c)    Marathon shall fund (subject to Marathon’s prior written approval) the
CMC development work costs necessary to provide for a compliant NDA dossier for
the Marathon Suspension Product for the Territory.


15
ActiveUS 164142681

--------------------------------------------------------------------------------





(d)    Marathon shall pay to Faes a reasonable, mutually agreed upon hourly fee
(based upon the hourly rates listed in Appendix 2 to this Agreement) for [**]
and [**] with respect to the [**] under this Agreement. [**] will be [**].
(e)    Faes shall not be obligated to fund any Development costs or expenses
associated with gaining FDA Approval of the Marathon Suspension Product in the
Territory (including, but not limited to, any costs and expenses associated with
complying with a U.S. FDA Pre Approval Inspection of the Facility), unless such
costs and expenses are financed by Marathon or are otherwise agreed to by Faes.
(f)    Each of the Parties agree that in performing its obligations under this
Agreement (including, but not limited to, this Section 5): (a) it shall comply
with all applicable Laws, including, but not limited to, all applicable
regulatory standards, including cGMP; and (b) it will not employ or use any
Person that has been debarred by the FDA under Section 306(a) or 306(b) of the
Act.
Section 6
Finished Product Supply
6.1    Supply of Finished Product. Subject to the terms and conditions of this
Agreement, during the Manufacturing Term, Faes shall Manufacture and supply the
Finished Product to Marathon, and Marathon shall acquire the Finished Product
from Faes, in and for the Territory as follows:
(a)    on an exclusive basis during the Exclusive Manufacturing Term; and
(b)    on a non-exclusive basis during the Non-Exclusive Manufacturing Term.
Faes acknowledges and agrees that the Finished Product Manufactured and supplied
to Marathon during the Manufacturing Term shall constitute the only deflazacort
oral suspension product manufactured or supplied by Faes or its Affiliates for
use in the Territory during the Manufacturing Term.
Marathon acknowledges that (except as expressly provided for under this
Agreement) Marathon shall purchase exclusively from Faes all of its requirements
for Marathon Suspension Product for the Territory during the Exclusive
Manufacturing Term, and that (except as expressly provided for under this
Agreement) Marathon shall cause Marathon’s Affiliates, subsidiaries and
sub-licensees to purchase exclusively from Faes all of its requirements for
Marathon Suspension Product for the Territory during the Exclusive Manufacturing
Term.
6.2    Forecasts and Purchase Orders.
(a)    On or before the first [**] calendars days of each Calendar Month during
the Manufacturing Term, Marathon shall provide to Faes a written, good faith
rolling forecast (each, a “Regular Forecast”) of the quantity of Finished
Product that Marathon estimates ordering in or with respect to the coming [**]
calendar month period of time under this Agreement. Only the first [**] calendar
months of each Regular Forecast shall be binding with regard to the estimated


16
ActiveUS 164142681

--------------------------------------------------------------------------------





quantities of Finished Product specified therein; the remaining [**] calendar
months of each Regular Forecast shall be non-binding with regard to the
estimated quantities of Finished Product specified therein.
However, [**] months before the anticipated first requested delivery date of
Finished Product under this Section 6, Marathon shall provide to Faes with a
non-binding forecast of the quantity of Finished Product Marathon estimates
ordering in or with respect to the coming [**] calendar months commencing with
the month of the anticipated first requested delivery date (the “First
Forecast”).
(b)    Firm purchase orders (each, a “Purchase Order”) for quantities of
Finished Product to be manufactured and supplied by Faes under this Agreement
shall be submitted to Faes by Marathon on or before the [**] during the
Manufacturing Term. Such Purchase Orders shall, among other things, specify the
desired delivery date of the applicable Finished Product, which specified
desired delivery date shall not, in any event, be less than [**] calendar months
after Marathon’s delivery of such Purchase Order to Faes.
6.3    Supply, Acceptance, Delivery and Remedies.
(a)    During the Manufacturing Term, Faes shall supply the quantity of Finished
Product specified in each Purchase Order on the specified desired delivery date;
provided that (i) such Purchase Order has been submitted to Faes at least [**]
calendar months prior to the specified desired delivery date in accordance with
this Section 6 and (ii) no Force Majeure Event is preventing Faes from timely
performing such supply obligation.
(b)    Prior to the shipment of any Finished Product to be Manufactured and
supplied by Faes to Marathon under this Agreement, Faes shall deliver to
Marathon, for Marathon’s review and approval, the following release
documentation with respect to such shipment of Finished Product: the applicable
certificate of analysis, certificate of compliance, executed batch records, test
records and other release documents specified in the Quality Agreement
(collectively, the “Release Documentation”). Marathon shall have [**] Business
Days after its receipt of such Release Documentation to review such Release
Documentation in order to determine, based upon such Release Documentation,
whether such Finished Product does or does not conform to the applicable
Specifications, cGMPs and Laws, the applicable Purchase Order and this Agreement
and to either accept or reject such shipment of Finished Product as conforming
or non-conforming by delivering written notice thereof to Faes prior to the end
of such [**] Business Day period. If Marathon either accepts such shipment of
Finished Product as conforming, or fails to reject such shipment of Finished
Product as non-conforming, in either case in writing in accordance with the
preceding sentence, Faes shall be permitted to ship such Finished Product to
Marathon, with (i) delivery of such Finished Product to be made CIF sea or CIP
air (at Faes’ choice) (Incoterms 2000) from Bilbao, Spain port to Marathon’s
specified designation using a freight carrier chosen by Faes and reasonably
acceptable to Marathon and (ii) title and risk of loss therein and thereto
passing to Marathon upon delivery of such Finished Product to the applicable
freight carrier at Bilbao, Spain port.


17
ActiveUS 164142681

--------------------------------------------------------------------------------





(c)    Upon Marathon’s receipt of any such shipment of Finished Product,
Marathon shall perform a visual inspection thereof to determine whether such
Finished Product does or does not conform to the applicable Specifications,
cGMPs and Laws, the applicable Purchase Order and this Agreement. Marathon shall
notify Faes in writing without unreasonable delay if it determines based on such
inspection that such shipment of Finished Product is non-conforming in any
respect. Except as to defects that could not reasonably have been discovered by
such visual inspection, the Finished Product in such shipment shall be deemed to
have been accepted by Marathon if Faes has not received such written notice of
non-conformance from Marathon within [**] calendar days after the date of
Marathon’s receipt of such shipment. Marathon shall notify Faes of any latent
defects in such shipment of Finished Product that could not reasonably have been
discovered by such visual inspection within [**] calendar days after discovery
thereof.
(d)    If Faes receives timely notice from Marathon pursuant to this Section 6.3
of the non-conformity of a shipment of Finished Product, and agrees that such
shipment is non-conforming (or, in the event that Faes disagrees that such
shipment is non-conforming, if an independent laboratory or expert mutually
acceptable to the Parties determines that the shipment is non-conforming), Faes
shall, at Marathon’s election, [**].
6.4    Failure to Supply Finished Product. In the event that (A) Faes becomes
aware at any time during the Manufacturing Term that it is unable or likely to
be unable to fulfill any Marathon Purchase Order in a timely manner (whether as
a result of a Force Majeure Event or otherwise), or (B) Faes materially breaches
its main obligations under Section 6 of this Agreement, Faes shall immediately
notify Marathon thereof (which notification shall include the underlying reason
for such supply delay or breach, the proposed remedial measures and the date
that such supply delay is expected to end or such material breach is expected to
be cured). In the event that Faes so notifies Marathon of [**] (each, a “Supply
Failure”), the Parties shall [**]. In the event that the Parties [**], and with
respect to [**] in accordance with Section [**], (a) Marathon shall [**], (b) if
[**], (c) Marathon shall [**] and (d) Marathon shall [**]. Faes shall [**],
including, but not limited to, [**] with Marathon [**]. Without prejudice of the
foregoing, if Faes [**], Faes shall [**].
6.5    Supply Price; Invoicing.
(a)    In consideration for each Unit of Finished Product Manufactured and
supplied by Faes to Marathon under this Section 6, Marathon shall pay to Faes
the Per Unit Supply Price, which, the Parties expressly acknowledge and agree,
with respect to the Initial Royalty Term, constitutes a prepayment, in part, of
the Royalty Payments otherwise payable to Faes by Marathon under Section 7.3
with respect to such Initial Royalty Term.
(b)    With respect to each shipment of Finished Product Manufactured and
supplied by Faes to Marathon under this Section 6, Faes shall invoice Marathon
for an amount equal to the product of (a) the number of Units included in such
shipment of Finished Product, times (b) the Per Unit Supply Price, promptly
after delivery of such shipment of Finished Product to Marathon. Marathon shall
pay Faes such invoiced amount within [**] calendar days after its receipt of the
invoice for such shipment of Finished Product.


18
ActiveUS 164142681

--------------------------------------------------------------------------------





6.6    Finished Product Warranty. Faes represents, warrants and covenants to
Marathon that: (a) the Finished Product to be Manufactured and supplied by Faes
to Marathon under this Section 6 shall conform to the applicable Specifications,
cGMPs, Laws and the Quality Agreement; (b) Faes will convey good and valid title
to the Finished Product Manufactured and supplied by Faes to Marathon under this
Section 6, free and clear from any and all Liens; (c) as of the time of delivery
of any such Finished Product to Marathon hereunder, such Finished Product will
not be adulterated or misbranded under the Act or other applicable Law; and (d)
as of the time of delivery of any such Finished Product to Marathon hereunder,
such Finished Product will have a remaining shelf equal to or greater than [**]
percent ([**]%) of its then current FDA approved shelf life (and, in no event,
less than [**] months of its remaining shelf-life).
6.7    [**]. During the Exclusive Manufacturing Term, Marathon will [**];
provided, however, that (i) those [**] will be [**] under this Agreement, [**]
under this Agreement; and (ii) [**] under this Section 6.7 shall be [**].
6.8    API, Components and Raw Materials. Faes shall be responsible, at its
cost, for the procurement, manufacture and qualification of the API and any
components or raw materials required for the Manufacture of the Finished
Product.
6.9    Manufacturing Records. Faes shall maintain and/or cause its Third Party
suppliers or API, components and raw materials to maintain all records and other
materials necessary to comply with applicable cGMPs and all applicable Laws
relating to the Manufacture and supply of the Finished Product under this
Section 6. All such materials shall be maintained for such period as may be
required by applicable Law; provided, however, that all records relating to the
Manufacturing (including stability and quality control) of each batch of
Finished Product shall be retained until at least the [**] of the end of its
then-current FDA approved shelf-life, unless a longer period is required by
applicable Law. Notwithstanding anything in this Section 6.9 to the contrary, if
Faes desires to destroy or discard any such materials, Faes shall notify
Marathon (with specificity as to which materials that it desires to destroy or
discard) in writing prior to doing so, and Marathon shall have the right to take
custody of such materials within [**] Business Days after receipt of such
notice.
6.10    Audits and Facility Access. During the Manufacturing Term, Faes shall
allow, during regular business hours and on reasonable prior notice, Marathon’s
quality assurance, quality control, compliance and other relevant personnel
(including Marathon’s consultants provided they are under the same
confidentiality obligations as Marathon regarding Faes confidential
information), to audit the Facilities and related documentation and the
Manufacture of Finished Product to be Manufactured and supplied under this
Section 6 [**] without cause and additional times per Calendar Year as necessary
for cause (each, an “Audit”). The purpose of any such Audit shall solely be to
assess compliance with applicable cGMPs and Laws. Furthermore, Faes will allow
inspectors from the FDA and other relevant Governmental Entities in the
Territory to perform required inspections of such Facilities and related
documentation with respect to the Finished Product or the API. Faes shall,
without delay, inform Marathon of any such proposed or unannounced FDA or other
such


19
ActiveUS 164142681

--------------------------------------------------------------------------------





Governmental Entity inspections of such Facilities. Faes agrees to permit one or
more qualified representative(s) of Marathon to be present on site during any
such FDA or other such Governmental Entity inspections pertaining to the
Finished Product or the API. Faes shall, without undue delay, provide a summary
report of the results of any such FDA or other such Governmental Entity
inspection to Marathon. Faes shall, without delay, notify Marathon of any FDA or
other such Governmental Entity request for samples of the Finished Product or
the API, as applicable.
6.11    Quality Agreement and Pharmacovigilance Agreement.
(a)    Within [**] Business Days after the Effective Date, the Parties shall do
their best efforts to enter into the Quality Agreement. Marathon shall use its
best efforts to prepare and circulate the first version of this Quality
Agreement (in a reasonable and customary format) within [**] Business Days after
the Effective Date.
(b)    The Parties agree that Marathon shall have primary responsibility for the
monitoring of all clinical experiences and filing of all required reports
concerning the Marathon Suspension Product in the Territory throughout its
development and commercialization in the Territory. Faes (either itself or
through a clinical research organization with whom it has contracted), its
Affiliates or its Third Party partners shall have primary responsibility for the
monitoring of all clinical experiences and filing of all required reports
concerning the Faes Product in the countries, territories or jurisdictions in
which Faes (either directly or indirectly) or its Affiliates or Third Party
partners commercialize, or conduct clinical or other activity with respect to,
the Faes Product. The Parties shall cooperate to develop methods and/or
procedures for sharing information relating to such clinical experiences in
accordance with safety reporting requirements of the respective applicable
Governmental Entities and all applicable Laws. Specific details regarding the
management of information adverse events related to the clinical development and
use of the Marathon Suspension Product in the Territory will be delineated in
the Pharmacovigilance Agreement to be entered into by the Parties within [**]
Business Days after the Effective Date, provided, however, that in any event
each Party agrees to provide the other Party with such information regarding
adverse events with respect to the Marathon Suspension Product or the Faes
Product, as the case may be, within such time frames as are required by
applicable Laws.
6.12    Manufacturing Term.
(a)    Upon expiry of the Initial Manufacturing Term or a Renewed Manufacturing
Term, as the case may be, the Manufacturing Term shall automatically be renewed
for a ten (10) calendar year period (each, a “Renewed Manufacturing Term”),
unless either Party gives the other Party written notice of non-renewal at least
twelve (12) calendar months prior to the expiry of such Initial Manufacturing
Term or Renewed Manufacturing Term, as the case may be.
(b)    The Manufacturing Term may be terminated at any time by mutual written
agreement of the Parties.
Section 7
Other Financial Provisions


20
ActiveUS 164142681

--------------------------------------------------------------------------------





7.1    NDA Submission and Acceptance Milestone Payment. Upon submission to, and
acceptance, by the FDA of the first Marathon Suspension Product NDA filed by
Marathon or its Affiliates, subsidiaries, designees or sublicensees with a
proposed label indication for the treatment in humans of duchenne muscular
dystrophy or another indication, Marathon shall pay to Faes the NDA Submission
and Acceptance Milestone Payment, due and payable within [**] Business Days
thereafter by wire transfer of cash or other immediately available funds to the
account designated in writing by Faes.
7.2    NDA Approval Milestone Payment. Upon FDA Approval, Marathon shall pay to
Faes the NDA Approval Milestone Payment, due and payable within [**] Business
Days thereafter by wire transfer of cash or other immediately available funds to
the account designated in writing by Faes, if (a) [**], Faes shall [**] or (b)
Marathon shall [**]. Notwithstanding the foregoing, if Faes [**], Marathon shall
[**] in accordance with Section 6.
7.3    Royalty Payments. In consideration for the rights and licenses granted to
Marathon under Section 3 of this Agreement, Marathon shall pay royalties to Faes
as set forth in this Section 7.3 (collectively, the “Royalties”), with the
amounts payable under this Section 7.3 sometimes being collectively referred to
in this Agreement as the “Royalty Payments”):
(a)    Initial Royalty Term. With respect to the Initial Royalty Term:
(i)    Marathon shall pay to Faes Royalties (which the Parties expressly
acknowledge and agree are inclusive of the supply price prepaid to Faes by
Marathon under Section 6 with respect to Finished Product Manufactured and
supplied by Faes to Marathon thereunder) which shall be calculated as a
percentage of - or as a fixed payment with respect to - the Annual Net Sales of
the Marathon Suspension Product in the Territory by Marathon and its Affiliates,
subsidiaries or sublicensees per Calendar Quarter during the Initial Royalty
Term in accordance with the table below (with each Royalty percentage or fixed
payment, as the case may be, set forth below applicable only with respect to
Annual Net Sales of Marathon Suspension Product within the applicable range set
forth below):
Annual Net Sales
Royalty Percentage / Fixed Payment
[**]
[**]
[**]
[**]
[**]
[**]

In making any Royalty Payments with respect to Royalties under this Section
7.3(a), Marathon shall [**].
(ii)    In no event shall the aggregate Royalties (which, for such purposes,
shall [**] in making the applicable Royalty Payment in accordance with Section
7.3(a)(i)) payable to Faes by Marathon under this Section 7.3(a) with respect to
a first seven (7) Calendar Years ending


21
ActiveUS 164142681

--------------------------------------------------------------------------------





during the Initial Royalty Term be less than the following (the “Minimum Annual
Royalty Payments”):
Year Post Launch
Minimum Annual Royalty Payment
[**]
€0.5 million
[**]
[**]
[**]
€1.5 million

(b)    Subsequent Royalty Term. With respect to the Subsequent Royalty Term,
Marathon shall pay to Faes Royalties equal to [**] percent ([**]%) of the Annual
Net Sales of the Marathon Suspension Product in the Territory by Marathon and
its Affiliates, subsidiaries, sublicensees or sub-sublicensees per Calendar
Quarter.
(c)    Sales & Royalty Reports. Within [**] calendar days after each Calendar
Quarter during the Royalty Term, Marathon shall provide to Faes a Sales &
Royalty Report for such Calendar Quarter.
(d)    Non-Commercial Marathon Suspension Product Units Reports. Within [**]
calendar days after each Calendar Quarter during the Royalty Term, Marathon
shall provide to Faes a Non-Commercial Marathon Suspension Product Units Report
for such Calendar Quarter.
(e)    Royalty Payments. Royalty Payments payable under this Section 7.3 shall
be calculated and paid on a Calendar Quarter basis by wire transfer of cash or
other immediately available funds to the account designated in writing by Faes,
within [**] calendar days after the end of each Calendar Quarter during the
Royalty Term.
7.4    Payment Terms; Currency. All payments to a Party by the other Party under
this Agreement shall be made by wire transfer of cash or other immediately
available funds to the credit of such bank account of such Party as may be
designated by such Party in this Agreement or on written notice to the other
Party from time to time as provided for in this Agreement. Any payment under
this Agreement which falls due on a date which is not a Business Day shall be
made on the next succeeding Business Day. Except as expressly set forth in this
Agreement, all payments under this Agreement shall be made in US Dollars.
7.5    Taxes; Withholding. Each Party shall bear sole responsibility with
respect to any Taxes payable with respect to payments or other amounts received
by such Party under this Agreement. To the extent that a Party making payments
to the other Party under this Agreement is required under applicable Law to
deduct and withhold an amount from such payment(s), such Party shall entitled to
do so and such withheld amount(s) shall be treated for all purposes of this
Agreement as having been paid, and proof of payment from the applicable taxing
authority shall be provided to the Party on whose behalf the applicable Tax was
paid.
7.6    Records and Audits.


22
ActiveUS 164142681

--------------------------------------------------------------------------------





(a)    Marathon shall keep complete, true and accurate books and records in
accordance with GAAP in relation to this Agreement and the transactions
contemplated hereby, including, Annual Net Sales, Royalties and Royalty
Payments. Faes shall keep complete, true and accurate books and records in
accordance with IFRS in relation to this Agreement and the transactions
contemplated hereby, including COGS. Each Party will keep such books and records
for at least [**] calendar months following the applicable Calendar Quarter to
which they pertain.
(b)    Not more often than [**] during the Royalty Term, Faes shall have the
right for a period of [**] calendar months following receipt of the applicable
Sales & Royalty Report and the Non-Commercial Marathon Suspension Product Units
Report to audit, whether by itself or through its Affiliate(s) and/or to appoint
an internationally-recognized independent accounting firm approved by Marathon
(whether Faes, its Affiliate or an independent accounting firm, the “Auditor”)
to audit the relevant books and records of Marathon solely with respect to such
Sales & Royalty Report and Non-Commercial Marathon Suspension Product Units
Report for purposes of verifying the accuracy thereof and of the Annual Net
Sales, Royalties and Royalty Payments set forth therein. Where the Auditor is
not Faes, such Auditor shall execute and deliver to Marathon a confidentiality
agreement, in form and substance acceptable to Marathon, have the right to
disclose to Faes and/or other Affiliates of Faes its conclusions regarding the
applicable Sales & Royalty Report, Non-Commercial Marathon Suspension Product
Units Report and the Annual Net Sales, Royalties and Royalty Payments set forth
therein. Faes agrees to hold in confidence all information received and all
information learned in the course of any such audit, whether received or learned
directly or through an Affiliate or other Auditor), except to the extent that
such information is not confidential and/or it is necessary to disclose it to
enforce its rights under this Agreement or if disclosure is required by
applicable Law.
(c)    [**].
(d)    If there is a dispute between the Parties following any audit performed
pursuant to this Section 7.6 which is not resolved by mutual agreement of the
Parties, either Party may [**]. In the event an [**], the Parties shall [**]:
(i) the Party [**] of this Section 7.6(d); (ii) within [**] Business Days after
the [**], the Parties shall [**]; (iii) the [**]; (iv) the [**]; (v) the [**] of
any of the terms and conditions thereof; and (vi) [**].
7.7    Right of Setoff. The Parties hereby expressly acknowledge and agree that
each Party shall have the right to offset against any undisputed payments
payable to the other Party under this Agreement any amounts owed by such other
Party under this Agreement.
Section 8
Infringement of Licensed Assets by Third Parties
8.1    Infringement. Each Party shall promptly notify the other Party of any
actual, suspected or threatened infringement, violation or misappropriation of
the Licensed Assets within the Territory (“Infringement”) that comes to its
attention.


23
ActiveUS 164142681

--------------------------------------------------------------------------------





8.2    Right to Bring Action. Marathon shall have the sole right (either itself
or through its Affiliates, designees or sublicensees) to send notices and bring
and conduct actions in relation to any Infringement. Faes will co-operate fully
with Marathon or its Affiliates, designees or sublicensees, as the case may be,
in taking all reasonable steps requested thereby in connection with any
Infringement action, including joining in legal proceedings. Marathon shall bear
the out- of pocket costs of any such legal proceedings, and shall be entitled to
[**] percent ([**]%) of any damages, account of profits and/or awards of costs
recovered.
8.3    Exception. In the event that Marathon does not take reasonable steps to
prevent any individual Infringement within [**] days of becoming aware or
receiving notice thereof, Faes shall thereafter have the right (but shall not be
under any obligation in this regard) to send notices and bring and conduct
actions in relation to such Infringement. Marathon will co-operate fully with
Faes in taking all reasonable steps requested by Faes in connection with any
such Infringement action, including joining in legal proceedings. Faes shall
bear the costs of any such legal proceedings, and shall be entitled to [**]
percent ([**]%) of any damages, account of profits and/or awards of costs
recovered.
8.4    Settlements. The Parties shall reasonably consult with each other with
respect to any such Infringement before accepting any settlement thereof or any
judicial finding which is reviewable by a higher authority with respect thereto.
Section 9
Perpetuity
At the expiry of the Royalty Term, the rights and licenses granted to Marathon
under Section 3 shall automatically convert into royalty-free, fully paid-up and
non-assessable rights and licenses.
Section 10
Miscellaneous
10.1    Governing Law. This Agreement shall be governed by, and construed under,
the laws of the Kingdom of Spain.
10.2    Assignment. Neither Party may assign its rights and obligations under
this Agreement without the other Party’s prior written consent, except that (a)
either Party may assign its rights and obligations under this Agreement or any
part hereof to one or more of its Affiliates without the consent of the other
Party; and (b) Marathon may assign this entire Agreement without Faes’ prior
written consent to a Third Party acquirer, successor or designee (i) to all or
substantially all of Marathon’s business or assets or (ii) to all of Marathon’s
rights with respect to the Marathon Suspension Product in the Territory,
provided, however, that the assigning Party shall remain responsible for the
assignee’s full and accurate performance of its pre and post-assignment
obligations under this Agreement. Any attempted assignment in contravention of
the foregoing shall be void.


24
ActiveUS 164142681

--------------------------------------------------------------------------------





Further, and without limiting the foregoing. Marathon and Faes shall be
permitted to engage their respective Affiliates and/or subsidiaries to perform
services to assist the respective Party in performing its respective obligations
under this Agreement, including with respect to the Manufacturing, Development
and/or commercialization of the Marathon Suspension Product in and for the
Territory, provided that the applicable Party shall remain liable for the full
and accurate performance of such respective obligations.
10.3    Force Majeure. If and to the extent that either Party is prevented or
delayed by a Force Majeure Event from performing any of its obligations under
this Agreement and promptly so notifies in writing the other Party, specifying
the matters constituting such Force Majeure Event, together with such evidence
in verification thereof as it can reasonably give and specifying the period for
which it is estimated that the prevention or delay will continue, then the Party
so affected shall be relieved of liability to the other for failure to perform
or for delay in performing such obligations (as the case may be), but shall
nevertheless use its commercially reasonable efforts to resume full performance
thereof.
10.4    Arbitration. All disputes arising out of or in connection with this
Agreement shall be settled under the Rules of Arbitration of the International
Chamber of Commerce (ICC) in force at the time of submitting the request of
arbitration, by one arbitrator appointed in accordance with the said rules. The
seat of the arbitration shall be Madrid, Spain. The language of the arbitration
shall be English.
10.5    Notices. All notices required or permitted hereunder shall be in writing
addressed to the Parties at their respective addresses as set forth below,
unless another address shall have been designated:
If to Faes, to:
[**]

Faes Farma, S.A.

Vía de los Poblados 3

28033 Madrid, Spain
With a copy to (which shall not constitute notice):
[**]

Faes Farma, S.A.


25
ActiveUS 164142681

--------------------------------------------------------------------------------






Avenida de Autonomía 10

Leioa, Bizkaia, Spain
If to Marathon, to:
Marathon Pharmaceuticals, LLC

1033 Skokie Boulevard

Suite 600

Northbrook, IL 60062

Attn: [**]
will be delivered by hand, by nationally recognized overnight courier, by
registered or certified mail, postage prepaid or by facsimile, with confirmation
sheet. Any and all notices to be given hereunder shall be deemed delivered on
the first business day following delivery by hand, one (1) business day
following delivery to a nationally recognized overnight courier for overnight
delivery to the recipient and five (5) Business Days following deposit in
registered or certified mail as aforesaid.
10.6    Entire Agreement. This Agreement, together with that certain
Confidentiality Agreement, dated March 25, 2015 (the “CDA”), constitute the
entire agreement of the Parties and supersede all prior representations,
proposals, discussions, and communications, whether oral or in writing. This
Agreement, together with the CDA, may be modified only through a writing signed
by the Parties.
10.7    Severability. If any provision of this Agreement shall be held invalid
or unenforceable, such provision shall be deemed deleted from this Agreement and
replaced by a valid and enforceable provision, which so far as possible,
achieves the Parties’ intent in agreeing to the original provision. The
remaining provisions of this Agreement shall continue in full force and effect.
10.8    Remedies. Each Party agrees that his, her or its obligations hereunder
are necessary and reasonable in order to protect the other Party and the other
Party’s business, and expressly agrees that monetary damages would be inadequate
to compensate the other Party for any breach of any covenant or agreement set
forth herein. Accordingly, each Party agrees and acknowledges that any such
violation or threatened violation of this Agreement (including, but not limited
to, Supply Failures as provided for in Section 6.4) will cause irreparable
injury to the other Party, and


26
ActiveUS 164142681

--------------------------------------------------------------------------------





that, in addition to any other remedies that may be available, in law, in
equity, or otherwise, the other Party shall be entitled to seek specific
performance for any breach or threatened breach, and to obtain injunctive relief
against the threatened breach of this Agreement or continuation of any such
breach, without the necessity of proving actual damages. No remedy provided for
in this Agreement shall limit (or be construed as limiting) the aggrieved
Party’s right to any other remedies it may have under this Agreement or in Law,
including, without limitation, the recovery of damages for breach of this
Agreement, provided however that the limitations on claimable damages under this
Agreements agreed in Sections 10.10 and 10.11 shall always apply, except as
expressly provided in this Agreement.
10.9    No Waiver. Failure to enforce any provision of this Agreement shall not
constitute a waiver of any term or condition hereof.
10.10    Indemnification by Faes. Faes shall indemnify, defend and hold harmless
Marathon and its Affiliates and subsidiaries from and against all losses and
liabilities and all damages, expenses, costs, and fees, including reasonable
attorneys’ fees (collectively, “Losses”), including, but not limited to, Losses
arising from any claim, suit, action or proceeding (each a “Claim”) brought
against Marathon or its Affiliates or subsidiaries by a Third Party, to the
extent resulting or arising from any breach by Faes of any representation,
warranty, covenant or agreement in this Agreement; provided, however, that Faes
shall not be liable under any circumstance to Marathon or its Affiliates or
subsidiaries or to any other Third Party for any loss of profit (“lucro
cesante”), special, consequential, incidental, punitive or indirect Losses
arising from or relating to (a) any breach or inaccuracy of Faes’
representations or warranties in this Agreement, (b) any breach by Faes of its
obligations, undertakings or covenants under this Agreement and (c) any simple
negligence in performing its obligations, undertakings or covenants under this
Agreement, regardless of any notice of the possibility of such Losses; provided
further, however, that the Parties expressly acknowledge and agree that Losses
incurred by Marathon involving the payment of monies to a Third Party as a
result of Faes’ breach of any of its representations, warranties, covenants or
agreements in this Agreement (including those described in clauses (a) through
(c) above)) shall not constitute (or be deemed to constitute) loss of profit
(“lucro cesante”), special, consequential, incidental, punitive or indirect
Losses for purposes of the exclusion in the preceding proviso.
10.11    Indemnification by Marathon. Marathon agrees to indemnify, defend and
hold harmless Faes and its Affiliates and subsidiaries from and against all
Losses, including, but not limited to, Losses arising from any Claim brought
against Faes or its Affiliates or subsidiaries by a Third Party, to the extent
resulting or arising from any breach by Marathon of any representation,
warranty, covenant or agreement in this Agreement; provided, however, that
Marathon shall not be liable under any circumstance to Faes or its Affiliates or
subsidiaries or to any other Third Party for any loss of profit (“lucro
cesante”), special, consequential, incidental, punitive or indirect Losses
arising from or relating to (a) any breach or inaccuracy of Marathon’s
representations or warranties in this Agreement, (b) any breach by Marathon of
its obligations, undertakings or covenants under this Agreement and (c) any
simple negligence in performing its obligations, undertakings or covenants under
this Agreement, regardless of any notice of the possibility of such Losses;
provided


27
ActiveUS 164142681

--------------------------------------------------------------------------------





further, however, that the Parties expressly acknowledge and agree that Losses
incurred by Faes involving the payment of monies to a Third Party as a result of
Marathon’s breach of any of its representations, warranties, covenants or
agreements in this Agreement (including those described in clauses (a) through
(c) above)) shall not constitute (or be deemed to constitute) loss of profit
(“lucro cesante”), special, consequential, incidental, punitive or indirect
Losses for purposes of the exclusion in the preceding proviso.
10.12    Termination for Breach. In addition to the termination rights provided
for in Section 6.12(b), each Party shall have the right to terminate this
Agreement in its entirety immediately upon written notice to the other Party is
the other Party materially breaches its material obligations under this
Agreement and, after receiving written notice under this Section 10.12
identifying such material breach in reasonable detail, fails to cure such breach
within [**] calendar days after its receipt of such notice (or within [**]
calendar days after its receipt of such notice in the event such breach is
solely based upon the breaching Party’s failure to pay any undisputed amounts
due hereunder if such breaching Party fails to cure such breach within such [**]
day period); provided, however, that if the Party alleged to in breach disputes
such breach in good faith by written notice to the other Party within the
applicable cure period (i.e., within the [**]day or, if applicable, [**]day
period referred to above), then the Party alleged to be in breach shall not be
deemed in breach and the non-breaching Party shall not have the right to
terminate this Agreement pursuant to this Section 10.13 unless and until it has
been determined in accordance with Section 10.4 that this Agreement was in fact
so materially breached and the breaching Party fails to cure such breach within
[**] calendar days after such determination. Any abuse or bad faith use by the
breaching Party of the provisions of this Section 10.12 in order to avoid the
termination of this Agreement hereunder shall be taken into account when
determining the amount of damages to be paid by the breaching Party to the
non-breaching Party as a result of such termination of this Agreement.
10.13    Expenses. Each Party shall bear its own expenses (including, but not
limited to, legal, investment banker, accountant, financial advisor fees and
expenses) in connection with this Agreement and the transactions contemplated
hereby.
Remainder of page intentionally left blank.


28
ActiveUS 164142681

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement individually or
through their duly authorized representatives.
FAES FARMA, S.A
By: /s/ Gonzalo Lopez Casanueva    
Its: General Manager    
MARATHON PHARMACEUTICALS, LLC
By: /s/ Patrick J. Morris    
Its: EVP of Legal Affairs and Mergers &
Acquisitions and General Counsel    




29
ActiveUS 164142681

--------------------------------------------------------------------------------






Appendix 1
IND Materials
3.2.P.3.1
Manufacture(s)
3.2.P.3.2
Batch Formula
3.2.P.3.3
Description of Manufacturing Process and Process Controls
3.2.P.3.4
Controls of Critical Steps and Intermediates
3.2.P.4.1
Excipient Specifications
3.2.P.4.2
Analytical Procedures
3.2.P.4.5
Excipients of Human or Animal Origin
3.2.P.4.6
Novel Excipients
3.2.P.5
Control of Drug Product
3.2.P.5.1
Specification(s)
3.2.P.5.2
Analytical Procedures
3.2.P.5.3
Validation of Analytical Procedures
3.2.P.5.4
Batch Analyses
3.2.P.5.5
Characterization of Impurities
3.2.P.6
Reference Standards or Materials
3.2.P.7
Container Closure System
3.2.P.8.1
Stability Summary and Conclusion
3.2.P.8.3
Stability Data





30
ActiveUS 164142681

--------------------------------------------------------------------------------







Appendix 2
Faes’ Hourly Rates
Faes’ Hourly Rates
€[**] Euros) Per Hour







31
ActiveUS 164142681

--------------------------------------------------------------------------------






Amendment to Exclusive License and Supply Agreement
THIS AMENDMENT (“Amendment”) to the Exclusive License and Supply Agreement dated
as of May 12th, 2015 is entered into as of November 1, 2015 (the “Amendment
Effective Date”) by and between Faes Farma, S.A. (“Faes”) and Marathon
Pharmaceuticals, LLC (“Marathon”).
WHEREAS, Marathon and Faes are parties to that certain Exclusive License and
Supply Agreement dated as of May 12, 2015 (the “Agreement”); and
WHEREAS, Marathon and Faes wish to modify the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each party hereto to the other, both parties
mutually agree as follows:
1.
Section 6.10 of the Agreement shall be replaced in its entirety by the
following:

6.10 Audits and Facility Access. During the Manufacturing Term, Faes shall
allow, during regular business hours and on reasonable prior notice, Marathon’s
quality assurance, quality control, compliance and other relevant personnel
(including Marathon’s consultants provided they are under the same
confidentiality obligations as Marathon regarding Faes confidential
information), to audit the Facilities and related documentation and the
Manufacture of Finished Product to be Manufactured and supplied under this
Section 6 [**] without cause and additional times per Calendar Year as necessary
for cause (each, an “Audit”). The purpose of any such Audit shall solely be to
assess compliance with applicable cGMPs and Laws. Furthermore, Faes will allow
inspectors from the FDA and other relevant Governmental Entities in the
Territory to perform required inspections of such Facilities and related
documentation with respect to the Finished Product. Faes shall, without delay,
inform Marathon of any such proposed or unannounced FDA or other such
Governmental Entity inspections of such Facilities. Faes agrees to permit one or
more qualified representative(s) of Marathon to be present on site during any
such FDA or other such Governmental Entity inspections pertaining to the
Finished Product. Faes shall, without undue delay, provide a summary report of
the results of any such FDA or other such Governmental Entity inspection to
Marathon. Faes shall, without delay, notify Marathon of any FDA or other such
Governmental Entity request for samples of the Finished Product or the API, as
applicable.
2.
Except as otherwise modified herein, the Agreement will remain in full force and
effect.

3.
This Amendment shall be governed by and construed by the choice of law from the
Agreement.

**    **    **


32
ActiveUS 164142681

--------------------------------------------------------------------------------





ACKNOWLEDGED, ACCEPTED, AND AGREED TO:
MARATHON PHARMACEUTICALS, LLC
By: /s/ Mr. Patrick J. Morris   
Name: Mr. Patrick J. Morris
Title: EVP of Legal Affairs and General 
   Counsel
Date:  November 30, 2015   
FAES FARMA, S.A.
By: /s/ Mr. Gonzalo Lopez Casanueva   
Name: Mr. Gonzalo Lopez Casanueva
Title: General Manager
Date: November 20th 2015   







33
ActiveUS 164142681